Citation Nr: 0312669	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.  This case comes before the Board of Veteran's 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In pertinent part, 
the RO denied a claim for service connection for PTSD.  The 
Board remanded this case to the RO for further development in 
March 2001.  This case was before the Board again in December 
2002 at which time the Board conducted additional development 
of the claim pursuant to 38 C.F.R. § 19.9(a)(2).  The 
decision below grants the full benefit sought on appeal, and 
remand to the RO for review of the evidence obtained by the 
Board is not necessary.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).


FINDING OF FACT

The veteran manifests PTSD as a result of his combat 
stressors in service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.304, 4.125 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he manifests PTSD as a result of 
his combat stressors in service.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty during a 
period of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2002).  

The veteran's service personal records confirm that he served 
in the Republic of Vietnam during the Vietnam War from May 
1966 to June 1967.  He served as both an Ammo Bearer and Auto 
Rifleman and was awarded the Combat Infantryman's Badge 
(CIB).  The CIB award establishes that the veteran engaged in 
combat in service.  See 64 Fed. Reg. 32807, 32808 (June 18, 
1999).

Clinical records from Timothy Moody, M.D., first document the 
veteran's treatment for symptoms such as labile mood, 
depression, and anger control difficulty in the late 1990's.  
He was given prescriptions of Wellbutrin and Zoloft.

On VA PTSD examination in May 1999, the veteran reported a 
significant amount of combat exposure while serving in 
Vietnam.  He first served as a machine gunner in the field 
and, later, as a forward observer for re-supply.  His 
stressors included witnessing a soldier killed beside him, 
being in close proximity to an ammo dump at Dak To, handling 
the dead body of a Vietnamese interpreter, and inadvertently 
running over a Vietnamese civilian while driving a truck.  
Post-service, he had difficulty with drug and alcohol abuse, 
attended several colleges and held various jobs.  He first 
sought psychiatric treatment five years previous and was 
placed on antidepressants.  His subjective complaints 
included sleep difficulty with early awakening, decreased 
interest in activities, irritability, anger outbursts and 
concentration difficulties.  He re-experienced wartime events 
only very rarely when triggered by an event, but was noted to 
have made special efforts to avoid thinking of his 
experiences by staying away from people and not watching 
movies.  He also reported some difficulty with remembering 
important details of his war experiences.  On psychological 
testing, he had a raw score of 100 on the Mississippi Combat 
Stress Scale (MISS) which was significantly below the mean 
for those diagnosed with PTSD.  His Minnesota Multiphasic 
Personality Inventory (MMPI) revealed that he had significant 
difficulty with depression, tended to ruminate excessively, 
was preoccupied with physical concerns, and used repression 
and denial as significant psychological defenses.  It was 
clear that he did not feel comfortable in most social 
settings and probably experienced a good deal of chronic 
anxiety.  On the Millon Clinical Multiaxial Inventory II 
(MCMI-II), he received relatively high scores for schizoid, 
aggressive and passive-aggressive personality measures which 
were not unusual for those diagnosed with PTSD.  He also 
evidenced significant problems with anxiety and depression.  

Following mental status examination, the examiner provided a 
single Axis I diagnosis of depressive disorder, not otherwise 
specified (NOS).  It was noted that the veteran's claimed 
stressors qualified as PTSD stressors.  The examiner also 
provided the following commentary:

[The veteran] evidences many of the signs and 
symptoms of posttraumatic stress disorder, but 
the full diagnostic criteria is not evident 
because he does not present with the 
reexperiencing symptoms that are required.  It 
is clear that he does experience some problems 
with irritability and depression and has for 
several years.  How related these problems are 
to his military experience at this point is 
unclear given his complete lack of counseling 
history.

In a letter dated June 1999, Dr. Moody indicated that the 
veteran had been his patient since the early 1990's.  He was 
noted to have struggled with fatigue, depression, anger 
outbursts, alcohol abuse and irritability.  He also continued 
to engage in high risk activities, such as flying an ultra-
lite plane despite several crashes.  It was the opinion of 
Dr. Moody that the veteran's symptoms and behavior were 
consistent with the long-term effects of PTSD.

In June 2001, the veteran underwent another VA PTSD 
examination with benefit of review of his claims folder.  At 
that time, he reported symptoms of sleep difficulty, poor 
appetite, chronic low energy, variable mood, irritability, 
verbal and physical aggressiveness, memory difficulty, dreams 
involving anxiety and combat, feeling distant and emotionally 
cut off from all but his children, low-self esteem, suicidal 
thoughts, and difficulty with decision making.  He felt a 
need to check out helicopters flying overhead.  He denied 
symptoms such as disassociative flashbacks, physical symptoms 
associated with memories of combat, and being much less 
interested in activities.  On psychological testing, his 
Personality Assessment Inventory (PAI) suggested a person 
with drinking problems, impulsivity, labile affect, 
depression, and fairly rapid, extreme mood swings with 
episodes of poorly controlled anger.  He engaged in self-
destructive behavior with a marked need for stimulation and 
excitement.  He openly admitted to feelings of sadness, loss 
of interest in normal activities, and loss of sense of 
pleasure in things that were previously enjoyed.  He was 
likely to show a disturbance of sleep pattern, a decrease in 
energy level and sexual interest, and loss of appetite.  He 
was likely to be socially isolated with few interpersonal 
relationships that could be described as warm and close.  He 
likely mistrusted the motives of others.  He was an 
individual who was easily angered, had difficulty controlling 
his expression of anger, and was not intimated by 
confrontation.  His MCMI II testing yielded a profile with 
clinical elevations on the narcissistic, antisocial, 
aggressive-sadistic, passive-aggressive, and borderline 
personality scales.  On the MISS, his score of 128 indicated 
the endorsement of a similar level and intensity of symptoms 
frequently associated with PTSD diagnosed Vietnam veterans.  

Following mental status examination, the examiner provided a 
single Axis I diagnosis of depressive disorder, NOS, as well 
as the following commentary:

Although [the veteran's] level on symptom 
endorsement on the [MISS] was consistent with 
posttraumatic stress disorder, his profiles on 
both the PAI and the MCMI II were not 
supportive of such a diagnosis...

At the time of assessment [the veteran] 
reported some symptoms consistent with the 
diagnosis of posttraumatic stress disorder, 
but failed to meet DSM-IV diagnostic criteria 
for this disorder.  The veteran reported that 
he feels his combat experience most impacted 
his life in terms of his interpersonal 
relationships.  He finds it difficult to be 
emotionally close to others and views life and 
death as essentially due to random events.  
While the veteran's Vietnam combat experience 
undoubtedly has had an effect on his life, his 
symptoms of heightened physiological arousal 
and some aspects of his interpersonal 
difficulties that he discussed may be better 
accounted for by both looking long-term 
characteriological factors predating military 
service and a pattern of problematic alcohol 
consumption.

Thereafter, the veteran submitted several opinion letters 
supportive of a PTSD diagnosis by Tim Rehnberg, Ph.D.  Dr. 
Rehnberg interviewed the veteran for approximately 4 hours, 
and administered MMPI-II and PAI testing.  Both of these 
tests were "strongly supportive of the PTSD diagnosis, and 
both were valid profiles."  Specifically, it was noted that 
the PTSD diagnosis was determined with reference to the 
Vietnam veteran specific scales by Keane and Schleger.  Dr. 
Rehnberg also reviewed the June 2001 VA PTSD examination, and 
attempted to obtain the psychological testing information 
utilized by the VA examiner.  However, Dr. Rehnberg was only 
able to obtain inconsistent and missing data which made it 
difficult to make an accurate assessment in the case.  As 
with the VA PTSD examination, the existence of a combat 
stressor had already been verified and was assumed.  Dr. 
Rehnberg noted that the VA examiner confirmed sleep 
disturbance, irritability, mood swings, problems with verbal 
and physical aggression, and problems with 
attention/concentration.  There was also some evidence of 
distressful combat dreams, hypervigilance and avoidance of 
specific stimuli associated with the veteran's military 
service.  Dr. Rehnberg disagreed with the VA examiners lack 
of reference to the subscales of the MMPI, which included 
elevated scores from traumatic stress, social detachment, 
hypervigilance, aggressive attitude and physical aggression, 
in assessing whether the veteran manifested PTSD.  With 
reference to books published on assessing genuine PTSD from 
malingering, Dr. Rehnberg believed that the veteran was not 
malingering but, consistent with true PTSD veterans, had been 
downplaying his symptoms such as endorsing flashbacks and 
physical symptoms of PTSD.  Furthermore, the veteran's 
tendency to blame himself rather than others for some war 
events was consistent with a true PTSD diagnosis.  Based upon 
the above, Dr. Rehnberg provided the following opinion:

"The preponderance of my testing data, 
clinical interview and observations support 
the diagnosis of PTSD."

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

The evidence of record contains conflicting assessments as to 
whether the veteran manifests PTSD.  VA examinations in May 
1999 and June 2001, which included psychological testing, 
concede the presence of "many" and "some" symptoms of 
PTSD, but determined that the veteran did not fully meet the 
DSM-IV criteria for a PTSD diagnosis.  The veteran's lack of 
re-experiencing of symptoms was noted as significant by the 
VA examiner in May 1999 while the PAI and MCMI-II profiles 
were deemed significant by the VA examiner in June 2001.  On 
the other hand, Dr. Rehnberg finds that the veteran meets the 
DSM-IV criteria for PTSD.  This opinion disagreed with the 
interpretation of the PAI results by the VA examiner in 2001 
by identifying specific, relevant sub-scale scores that the 
VA examiner did not utilize.  Dr. Rehnberg also found that 
reliance on the MCMI-II was inappropriate in this case.  

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran manifests PTSD.  In this 
respect, the assessments provided by the VA examiner in 2001 
and Dr. Rehnberg are well-reasoned, and both examiners are 
equally qualified with Ph.D. degrees.  The opinion by Dr. 
Rehnberg provides a rational and coherent analysis regarding 
the area of disagreement with VA examiners as to whether the 
veteran satisfies the criteria for a PTSD diagnosis.  Dr. 
Rehnberg has also referenced medical literature in support of 
his opinion.  With application of the benefit of the doubt 
rule, the Board finds that the veteran manifests PTSD.  
38 U.S.C.A. § 5107(b) (West 2002).  The combat stressors 
found productive of PTSD are consistent with the 
circumstances of his known combat exposure.  38 C.F.R. 
§ 3.304(f) (2002).  Therefore, the Board finds that the 
veteran manifests PTSD as a result of his combat stressors in 
service.  Thus, the claim for service connection for PTSD is 
granted.

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

